TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 28, 2021



                                      NO. 03-21-00016-CV


                     Revolution Insurance Technologies, Inc., Appellant

                                                v.

                                     John Warren, Appellee




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the final order signed by the trial court on December 11, 2020.

Revolution Insurance Technologies, Inc. has filed a motion to dismiss the appeal, and having

considered the motion, the Court agrees that the motion should be granted. Therefore, the Court

grants the motion and dismisses the appeal. Appellant shall pay all costs relating to this appeal,

both in this Court and in the court below.